Appeal from a judgment of the Cayuga County Court (Mark H. Fandrich, J.), rendered November 29, 2005. The judgment convicted defendant, upon his plea of guilty, of burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of burglary in the second degree (Penal Law § 140.25 [2]). The contention of defendant that County Court abused its discretion in accepting his plea to burglary in the second degree when his codefendants were permitted to plead guilty to burglary in the third degree does not survive his waiver of the right to appeal (see generally People v Seaberg, 74 NY2d 1 [1989]). In any event, that contention lacks merit. Present—Martoche, J.E, Smith, Centra, Lunn and Fahey, JJ.